22 F.3d 99
64 Fair Empl. Prac. Cas. (BNA) 1312
Matthus M. WEST, Plaintiff-Appellant,v.RESOLUTION TRUST COMPANY as Receiver for Pelican Homesteadand Savings Association, Defendant-Appellee.
No. 92-3441.
United States Court of Appeals,Fifth Circuit.
May 20, 1994.

Brenda W. Waltzer, Metairie, LA, Lisa DeGruy, Ponchatoula, LA, for plaintiff-appellant.
H. Sloan McCloskey, Medo & Tete, New Orleans, LA, for defendant-appellee.
Appeal from the United States District Court for the Middle District of Louisiana.
Before REYNALDO G. GARZA, HIGGINBOTHAM, and DeMOSS, Circuit Judges.
HIGGINBOTHAM, Circuit Judge:


1
Matthus M. West sued his former employer for sex and age discrimination.  More than seven months after West filed suit, the Civil Rights Act of 1991 became effective.  West moved for a jury trial on his sex discrimination claim.  The district court denied that motion, but allowed this interlocutory appeal pursuant to 28 U.S.C. Sec. 1292(b) to determine whether the Act's jury trial and compensatory damage provisions apply retroactively to West's claim, 788 F. Supp. 897.   They do not.  See Landgraf v. USI Film Products, --- U.S. ----, 114 S. Ct. 1483, 128 L. Ed. 2d 229 (1994).


2
AFFIRMED.